DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of several of the prior-filed applications, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The earliest prior-filed application to disclose the claimed invention is 13/030384, therefore the claims have an effective filing date of 2/18/2011.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 192-201 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 192 recites the limitation "the maximum inter-strut distance" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 202, 203, 205-208, and 210 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kula 2007/0239262 (hereafter referred to as Kula).
Regarding claim 202, Kula discloses an apparatus comprising an implantable device 101, 401 having four artery-contacting strut portions 140 (figs. 1 and 4 show five struts which includes 4 struts; the claim is not limited to four struts), the implantable device defining a polygonal cross-section from a proximal end thereof to a distal end thereof with the artery-contacting strut portions being vertices thereof (the five parallel struts define five vertices of a polygonal from the proximal to distal ends of the device; fig.4), wherein the artery-contacting strut portions are parallel to each other (par.23 says “parallel”), and wherein, when the implantable device is in a fully expanded configuration, each of the artery-contacting strut portions are disposed at a first distance from a first directly circumferentially adjacent artery-contacting strut portion, and at a second distance from a second directly circumferentially adjacent artery-contacting strut portion, the second distance being equal to the first distance (figs. 1 and 4 show evenly spaced struts attached to the peaks of each ring 110 and 111).
Regarding claim 203, see figs. 1 and 4 for five (five includes four and the claim is not limited to four) proximal and distal arches wherein each arch is directly coupled to two circumferentially adjacent artery-contacting strut portions and each strut is directly coupled to two proximal arches and two distal arches.
Regarding claims 205-208, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the device of Kula is capable of being used to perform the intended use since the device of Kula is structurally the same as the device claimed.
	Regarding claim 210, see par.30 which discloses the length may be in the range of 12.7-25.4 mm.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 192-198, 200, and 204 are rejected under 35 U.S.C. 103 as being unpatentable over Kula as applied to claim 202 above, and further in view of Lauterjung 5,630,829 (hereafter referred to as Lauterjung).
Regarding claims 192 and 204, Kula discloses an apparatus, comprising an implantable device 101, 401, having four artery-contacting strut portions 140 (figs. 1 and 4 show five struts which includes 4 struts; the claim is not limited to four struts), the implantable device defining a polygonal cross-section from a proximal end thereof to a distal end thereof with the artery-contacting strut portions being vertices thereof (the five parallel struts define five vertices of a polygonal from the proximal to distal ends of the device; fig.4), and four proximal arches (see the five arches of 110 in fig.1 wherein five arches include four arches) and four distal arches (see the five arches of 111 in fig.1 wherein five arches include four arches), wherein each arch is directly coupled to two circumferentially adjacent artery-contacting strut portions (figs. 1 and 4), wherein the artery-contacting strut portions are parallel to each other (see “parallel” in par.23), and wherein, the maximum inter-strut distance between any two circumferentially adjacent artery-contacting strut portions of the four artery-contacting strut portions defines an arc of more than 30 degrees around a longitudinal axis of the device (the struts define arcs of 72 degrees since 360/5 is 72 degrees), and wherein each of the four proximal arches and each of the four distal arches comprise one bend (figs. 1 and 4). While Kula discloses the invention substantially as claimed, Kula does not disclose that the bends of the arches have a radius of curvature of 0.3 mm to 0.6 mm.
Lauterjung teaches a stent, in the same field of endeavor, wherein crimping arches 16 or 18 comprise one bend having a radius of curvature of 0.4 mm (col.7, ll.1-5 discloses the pin diameter is 0.8 mm therefore the radius of curvature of the bend is 0.4 mm) for the purpose of providing sufficient strength to the device for providing long term radial support (col.2, ll.12-35) as well as allowing for the device to be fully collapsed without plastic deformation such that the device returns substantially to its original shape upon deployment (col.6, ll.18-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crimping arches of Kula to have one bend having a radius of curvature of 0.4 mm as taught by Lauterjung in order to provide improved long-term strength as well as allow for improved delivery in a collapsed position that returns the device to its original configuration upon deployment.
Regarding claim 193, the five struts of Kula define arcs of 72 degrees which is more than 60 degrees.
Regarding claim 194, see figs. 1 and 4 of Kula which show equally-spaced struts.
Regarding claims 195-198, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the device of Kula in view of Lauterjung is capable of being used to perform the intended use since the device of Kula in view of Lauterjung is structurally the same as the device claimed.
Regarding claim 200, see Kula par.30 which discloses the length may be in the range of 12.7-25.4 mm.
Claim 211 is rejected under 35 U.S.C. 103 as being unpatentable over Kula as applied to claim 202 above, and further in view of Gianchandani et al. 2004/0149294 (hereafter referred to as Gianchandani). Kula discloses the invention substantially as claimed and as discussed above, however, Kula does not disclose that the device has a spring constant of less than 1.5 N/mm.
Gianchandani teaches a stent, in the same field of endeavor, and discloses a spring constant for a commercial stent was 0.515 N/mm while the spring constant of the disclosed stent was 0.05 N/mm (par.99). Gianchandani teaches that longitudinal compliance is desirable for the purpose of allowing the stent to travel a convoluted path along the blood vessel as well as deploy at a curved site (par.99).
It appears to the examiner that based on the very low spring constants disclosed by Gianchandani, most stents would exhibit spring constants of less than 1.5 N/mm. Even if the stent of Kula had a spring constant of more than 1.5 N/mm, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the spring constant to be less than 1.5 N/mm in order to increase the longitudinal compliance of the stent which allows for the stent to be more easily navigated to the deployment site and properly deployed at a curved site as taught by Gianchandani. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A).
Claim 209 is rejected under 35 U.S.C. 103 as being unpatentable over Kula as applied to claim 202 above, and further in view of Brodbeck et al. 2007/0179599 (hereafter referred to as Brodbeck). Kula discloses the invention substantially as claimed and as discussed above, but the five struts disclosed by Kula form a pentagonal cross-section as opposed to a square cross-section.
Brodbeck teaches a stent, in the same field of endeavor, wherein various numbers of central struts may be used including 3-10 struts for the purpose of connecting anchoring members at the ends of the device (par.59).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the number of central struts of Kula to be four instead of five in view of Brodbeck which teaches a number of central struts, including 3-10 struts, may be selected as desired. Modification of Kula in view of Brodbeck which reduces the number of struts from five to four is further obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). Further, selection of four struts instead of five would have been an obvious matter of design choice which a person of ordinary skill in the art would have found obvious as this was not disclosed as being critical to the practice of the invention (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04 IV B). Selection of four struts results in a rectangular or square cross-section in the central region of the device of Kula in view of Brodbeck.
Claim 199 is rejected under 35 U.S.C. 103 as being unpatentable over Kula in view of Lauterjung as applied to claim 192 above, and further in view of Brodbeck. Kula in view of Lauterjung discloses the invention substantially as claimed and as discussed above, but the five struts disclosed by Kula form a pentagonal cross-section as opposed to a square cross-section.
Brodbeck teaches a stent, in the same field of endeavor, wherein various numbers of central struts may be used, including 3-10 struts, for the purpose of connecting anchoring members at the ends of the device (par.59).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the number of central struts of Kula in view of Lauterjung to be four instead of five in view of Brodbeck which teaches a number of central struts, including 3-10 struts, may be selected as desired. Modification of Kula in view of Lauterjung in view of Brodbeck which reduces the number of struts from five to four is further obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). Further, selection of four struts instead of five would have been an obvious matter of design choice which a person of ordinary skill in the art would have found obvious as this was not disclosed as being critical to the practice of the invention (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04 IV B). Selection of four struts results in a rectangular or square cross-section in the central region of the device of Kula in view of Lauterjung in view of Brodbeck.
Claim 201 is rejected under 35 U.S.C. 103 as being unpatentable over Kula in view of Lauterjung as applied to claim 192 above, and further in view of Gianchandani. Kula in view of Lauterjung discloses the invention substantially as claimed and as discussed above, however, Kula in view of Lauterjung does not disclose that the device has a spring constant of less than 1.5 N/mm.
Gianchandani teaches a stent, in the same field of endeavor, and discloses a spring constant for a commercial stent was 0.515 N/mm while the spring constant of the disclosed stent was 0.05 N/mm (par.99). Gianchandani teaches that longitudinal compliance is desirable for the purpose of allowing the stent to travel a convoluted path along the blood vessel as well as deploy at a curved site (par.99).
It appears to the examiner that based on the very low spring constants disclosed by Gianchandani, most stents would exhibit spring constants of less than 1.5 N/mm. Even if the stent of Kula in view of Lauterjung had a spring constant of more than 1.5 N/mm, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the spring constant to be less than 1.5 N/mm in order to increase the longitudinal compliance of the stent which allows for the stent to be more easily navigated to the deployment site and properly deployed at a curved site as taught by Gianchandani. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sgro 5,735,871 discloses a stent comprising four parallel longitudinal struts which form the vertices of a polygonal cross-section of the stent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774